’
Case 1:21-

eG A) GHOSE S ee I hu PG
2 f PD $04 L220 LoS A I Pi-f t- OF
2 tO C#Iy (Dre LIBS Mirren
+7 TA@ Ge sli Fuliten

Vee Mae AA Lj de.
ame Ae le
Sa fs pepo rt, COLTS Qrod Jeye=

 

 

g 7
Ley ry
f x f y

Ue ME os

 

oy de 0) GE

ola > dard 7 (. Vee. Ali 7c ST) a I p19 J PIC FY cer (ved 2.9

_

hk) oy Vj JOW Ss S Y LO a Te Eo in VY oy tA Th.

NV ev? Ss

BY] qr zfs, — Oe og a ae pi
/ 4

fet Fen biped Oo /
Bay Sc Kuk vw Lp “2 Shon
A / ft wee 4s E/ iy Of] 7/4 ol

(/ PEN
c Pe ¢
} t/ WW’, Lo i TO Be C/= s/h/ we OLLIE ieee

# 57 faster ‘ Bale A fauge ) Ma we OX

3 ee oe ee

S ie SAINI fese/ = efi vist Wry pe. eat

 

 
FUT ee ede WF eed

POR OR cl cue me

ry

oni nae

Se eRu eel

#

US

.

  
